Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 24, 2014

                                       No. 04-14-00394-CV

                                        Desmond D. LEE,
                                           Appellant

                                                 v.

                    BRECKENRIDGE GROUP SAN ANTONIO, II L.P.,
                                   Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                                   Trial Court No. 388765
                            Honorable Tina Torres, Judge Presiding

                                          ORDER
        This appeal arises from a forcible detainer action. On June 10, 2014, appellant filed a
notice of appeal stating his intent to appeal from the trial court’s “final orders.” However, it does
not appear from the clerk’s record that a final order has been signed by the trial court in this
cause. The trial court’s order of May 22, 2014 specifically “reserved for the time of trial”
appellee’s “application for costs, damages and attorney’s fees.” A judgment or order is final for
purposes of appeal if it actually disposes of all pending parties and claims before the court.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Here, the trial court’s order of
May 22, 2014 is interlocutory because it does not dispose of all parties and causes of action. We
have jurisdiction only to hear appeals from final orders. Interlocutory orders may be appealed
only if a specific statute authorizes such an interlocutory appeal. Therefore, it appears from the
clerk’s record that we do not have jurisdiction over this appeal.

       We, therefore, ORDER appellant to show cause in writing by August 8, 2014 why this
appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court